DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I: claims 4-7,9,11-12,14,16-18,20,22-24,26-27 and 38-39 in the reply filed on 05/19/2021 is acknowledged.  Therefore, claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-7,9,11,20,23-24,26-27 and 38-39 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kutz et al. (9,143,134).
As per claim 4, Kutz discloses in figure 1 a mixed signal computer (100), comprising: one or more digital ALUs (110, see also figure 5); one or more digital registers (512-520, figure 5), wherein at least one of said digital registers is connected to least one of said digital ALUs; one or more analog ALUs (120); one or more analog registers (approximation registers, col. 4, line 20, buffers disclosed in figures 20, 23A, col. 16, line 36 and col. 18, lines 9 and 13), wherein at least one of said analog registers is connected to least one of said analog ALUs (see figure 5); and one or more exchange registers (126,128,129,150,152), wherein said exchange registers are interconnected with at least one of said digital registers and at least one of said analog registers (see also figures 10 and 18). 
 	As per claim 5, Kutz discloses in figure 1 a control unit (140), wherein said control unit is configured to control said one or more digital ALUs, said one or more analog ALUs, and said one or more exchange registers.  
 	As per claim 6, Kutz discloses in figure 1 a digital memory (135 and 512-520 in figure 5); and an analog memory (123 and approximation registers, col. 4, line 20, buffers disclosed in figures 20, 23A, col. 16, line 36 and col. 18, lines 9 and 13).  
 	As per claim 7, Kutz clearly discloses in figure 1 (through digital interconnect 152 and analog interconnect 150) a plurality of inputs, wherein at least one of said inputs is analog and at least one of said inputs is digital; and a plurality of outputs, wherein at least one of said outputs is analog and at least one of said outputs is digital.  
	As per claim 9, Kutz discloses in figure 18 said one or more analog ALUs operate continuously responsive to a set of instructions from the control unit using a clock signal 
	As per claims 11 and 26, Kutz discloses in figure 5 a data shifter (536) controlled by said control unit to scale data values stored in said digital memory, and in figure 25 SC/CT function block functioning a programmable gain amplifier (see col. 18, line 10) corresponding an automatic gain control circuit controlled by said control unit to scale data values stored in said analog memory as claimed. 
	As per claim 20, Kutz discloses in figure 32 said analog and digital ALUs are selectively synchronized based on at least one of the following: a sample clock, an instruction from said control unit, or an interrupt (see col. 23, line 21).  
	As claim 23, Kutz discloses in figure 1 said digital ALU is provided with intermediate results from said analog ALU by the exchange registers , based on at least one of the following: a predetermined instruction from said control unit, a clock set up by said control unit, and a predetermined interrupt set up by said control unit.  
 	As claim 24, Kutz discloses in figure 1 said analog ALU is provided with intermediate results from said digital ALU (via 126,152), responsive to a predetermined instruction from said control unit.  
 	As per claim 27, Kutz discloses discloses in figure 18 a memory (1842), wherein said controller is configured to manage the exchange register based on instructions or commands stored in said memory.  
As per claims 38 and 39, Kutz discloses discloses in figures 1 and 18 each analog ALU comprises: one or more analog registers, and wherein each analog ALU is configured to perform at least one arithmetic operation and at least one logic operation .  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutz et al. (9,143,134)in view of Lee et al. (3185,821).
 	It is noted that Kutz does not specifically discloses a mantissa of a data value is stored in said analog memory, and an exponent for said mantissa of a stored value is stored in said digital memory.  However, the feature are disclosed by Lee et al. (col. 11, lines 42-60).  Thus, it would have been obvious to a person of ordinary skill in the art 9before the effective filing data of the claimed invention store a mantissa of a data value in the analog memory, and an exponent for said mantissa in the digital memory in order to increase the performance in processing floating point data. 

Claims 14,16-18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record disclosing mixed signal processing circuits having a digital processor and an analog processor, and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHUONG D NGO/Primary Examiner, Art Unit 2182